DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 8, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, filed April 7, 2022, with respect to rejection under 35 USC 112(b) have been fully considered and are persuasive.  The rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-30 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious at least the following claim elements:
as recited in claim 1 and similarly recited in claim 29, obtaining a transmission opportunity for wireless communication via a wireless channel;
wirelessly transmitting a first frame to the one or more selected access points that includes, for each selected access point of the selected access points, an indication of respective time resources, of a plurality of time resources of the transmission opportunity, allocated to the selected access point and usable by the selected access point to transmit data to, or receive data from, one or more respective wireless stations associated with the selected access point during the transmission opportunity; and
wirelessly transmitting data to, or receiving data from, one or more first wireless stations associated with the first wireless access point using first time resources allocated to the first wireless access point from the plurality of time resources, the first time resources not overlapping other time resources of the plurality of time resources that are allocated to the selected access points; and

as recited in claim 18 and similarly recited in claim 30, wirelessly receiving a first frame from a second wireless access point that includes an indication of time resources of a plurality of time resources of a transmission opportunity obtained by the second wireless access point allocated to the first wireless access point and usable by the first wireless access point to transmit data to, or receive data from, one or more wireless stations associated with the first wireless access point during the transmission opportunity; and
wirelessly transmitting data to, or receiving data from, one or more wireless stations of the wireless stations associated with the first wireless access point using time resources allocated to the first wireless access point from the plurality of time resources.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        05/10/2022